946 F.2d 888
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anilon PHILIPE, a/k/a Jean Pierre Edwin, Defendant-Appellant.
No. 91-6635.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 23, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Robert D. Potter, District Judge.  (CR-88-155-C, CA-89-364-C-P)
Anilon Philipe, appellant pro se.
Harry Thomas Church, Assistant United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Anilon Philipe appeals the district court's order denying his motion made pursuant to Fed.R.Civ.P. 60(b).   Philipe sought reconsideration of the district court's order denying his motion to file outside the filing deadline his objections to the magistrate judge's recommendation to dismiss his 28 U.S.C. § 2255 motion.   Final judgment had already been entered against Philipe when he sought to object.   We affirm.


2
We review the denial of a motion for reconsideration pursuant to Rule 60(b) under an abuse of discretion standard.   Transportation, Inc. v. Mayflower Servs.  Inc., 769 F.2d 952, 954 (4th Cir.1985) (citing  Harman v. Pauley, 678 F.2d 479, 480 (4th Cir.1982)).   We find that Philipe failed to show any reason justifying relief from the district court's order or that he has a meritorious claim to present in his § 2255 motion.   Therefore, the district court did not abuse its discretion in denying the Rule 60(b) motion.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


4
AFFIRMED.